Case 8:21-cv-00839-SDM-AAS Document 7 Filed 04/15/21 Page 1 of 3 PageID 174




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

STATE OF FLORIDA,

      Plaintiff,

      v.                                     Case No. 8:21-cv-00839-SDM-AAS

XAVIER BECERRA, Secretary of
Health and Human Services, in his
official capacity; et al.

      Defendants.
_________________________________/

                            NOTICE OF SERVICE

      Pursuant to Fed.R.Civ.P. 4(l), the undersigned lead attorney for the

Plaintiff hereby certifies and files the following proof of service:

      1) That I mailed by certified mail, returned receipt, the summons (Doc.

3) with copies of the Complaint (Doc. 1) to each of the Defendants: Xavier

Becerra, Secretary of Health and Human Services, in his official capacity;

Health and Human Services; Rochelle Walensky, Director of the Centers for

Disease Control and Prevention, in her official capacity; Centers for Disease

Control and Prevention; the United States of America.

      2)    That pursuant to Fed.R.Civ.P. 4(i)(1)(B), 4(i)(2), and 28 CFR § 0.77

the U.S. Attorney General has been served via the U.S. Department of Justice,
Case 8:21-cv-00839-SDM-AAS Document 7 Filed 04/15/21 Page 2 of 3 PageID 175




Justice Management Division with a copy of the documents listed in paragraph

one for each of the Defendants.

         3)     That on April 9, 2021, the United States Postal Service provided

certified mail receipts to me for the six packages sent certified priority mail.

The receipts are attached hereto as Exhibit A.

         4)     That the United States Postal Service website 1 tracking

information confirms delivery of the six certified priority mail packages. The

delivery confirmations are attached hereto as Exhibit B.

         I make these proof of service statements under 28 U.S.C. § 1746. I

declare under penalty of perjury that the foregoing is true, correct, and

complete to the best of my current knowledge.

                                           Respectfully submitted,

                                           Ashley Moody
                                           ATTORNEY GENERAL
                                           John Guard (FBN 374600)
                                           CHIEF DEPUTY ATTORNEY GENERAL

                                           /s/ James H. Percival
                                           James H. Percival* (FBN 1016188)
                                           CHIEF DEPUTY SOLICITOR GENERAL
                                           *Lead Counsel
                                           Jason H. Hilborn (FBN 1008829)
                                           ASSISTANT SOLICITOR GENERAL
                                           Anita Patel (FBN 70214)
                                           SENIOR ASSISTANT ATTORNEY GENERAL


1   https://tools.usps.com/go/TrackConfirmAction_input

                                              2
Case 8:21-cv-00839-SDM-AAS Document 7 Filed 04/15/21 Page 3 of 3 PageID 176




                                  Office of the Attorney General
                                  The Capitol, Pl-01
                                  Tallahassee, Florida 32399-1050
                                  (850) 414-3300
                                  (850) 410-2672 (fax)
                                  james.percival@myfloridalegal.com
                                  Counsel for the State of Florida



                      CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 15th day of April, 2021 a true and

correct copy of the foregoing was filed with the Court’s CM/ECF system and

furnished by US Mail to:

U.S. Department of Justice              United States Attorney's Office
Justice Management Division             Middle District of Florida
950 Pennsylvania Avenue, NW             400 N. Tampa St., Suite 3200
Room 1111                               Tampa, FL 33602
Washington, DC 20530

U.S. Health and Human Services          Xavier Becerra, Secretary
General Counsel                         U.S. Health and Human Services
200 Independence Avenue, S.W.           200 Independence Avenue, S.W.
Washington, DC 20201                    Washington, DC 20201

Centers for Disease Control and         Rochelle Walensky, Director
Prevention                              Centers for Disease Control and
1600 Clifton Road                       Prevention
Atlanta, GA 30329-4027                  1600 Clifton Road
                                        Atlanta, GA 30329-4027


                                  /s/ James H. Percival
                                  James H. Percival




                                    3
